DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 
Allowable Subject Matter
Claims 1-3, 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of Record fails to teach nor suggest the claimed details and combination of an apparatus or method for determining whether an accessible memory region defined for a second bounded pointer is a subset of an accessible memory region defined for a first bounded pointer, each bounded pointer having a pointer value and associated upper and lower limits identifying the accessible memory region for that bounded pointer, the apparatus comprising: storage circuitry to store a first bounded pointer representation and a second bounded pointer representation, each bounded pointer representation comprising a pointer value having p bits, and identifying the upper and lower limits in a compressed form by identifying a lower limit mantissa of q bits, an upper limit mantissa of q bits and an exponent value e, where the lower limit and the upper limit each have p bits, and where a most significant p-q-e (p minus q minus e bits) bits of the lower limit and the upper limit is derivable from the most significant p-q-e bits of the pointer value such that the upper and lower limits are anchored by the pointer value to reside within a memory region of size 2n, where n=q+e, where the least significant n bits of the upper limit is derivable from the q bits of the upper limit mantissa and the exponent value e, and where the least significant n bits of the lower limit is derivable from the q bits of the lower limit mantissa and the exponent value e; 
mapping circuitry to map the lower limit mantissas and the upper limit mantissas of the first and second bounded pointer representations to a q+x bit address space comprising 2x regions of size 2n1, where n1 is the value of n determined when using the exponent value of the first bounded pointer representation, and q+x is less than p; 
mantissa extension circuitry to extend the lower limit mantissas in the q+x bit address space and the upper limit mantissas in the q+x bit address space for each bounded pointer representation to create extended lower limit and upper limit mantissas comprising q+x bits, where a most significant x bits of each extended limit mantissa are mapping bits identifying which region the associated limit mantissa is mapped to; and 
determination circuitry to determine whether the accessible memory region defined for the second bounded pointer is a subset of the accessible memory region defined for the first bounded pointer by comparing the extended lower limit and upper limit mantissas for the first and second bounded pointers.  
Emphasis has been added to differentiate allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barnes et al. (8/16/2017). An Apparatus and Method for Controlling use of Bounded Pointers. GB2547247
Discloses the use of bounded pointers and the control for such use.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MIDYS ROJAS/Primary Examiner, Art Unit 2133